9 Cal. 3d 846 (1973)
512 P.2d 303
109 Cal. Rptr. 79
In re ANTONIO E. CHAVEZ, a Judge of the Municipal Court, on Censure.
Docket No. L.A. 30162.
Supreme Court of California. In Bank.
August 2, 1973.
MEMORANDUM CASE
OPINION
THE COURT.
The Commission on Judicial Qualifications, following a hearing before it and review of a report of special masters appointed pursuant to rule 907, California Rules of Court, objections to that report, and the record of the hearings before the special masters, found, inter alia, that Judge Antonio E. Chavez regularly furnished to a bail bondsman presigned orders for release of prisoners on bail and that Judge Chavez was aware that the bail bondsman subsequently filled in those orders, fixed bail without authority from a judicial officer, and used the orders to secure the *847 release of prisoners arrested for felonies. There is no evidence that the judge received any consideration for the presigned orders.
The commission concluded, inter alia, that Judge Chavez was guilty of "wilful misconduct in office" (see Cal. Const., art. VI, § 18) and recommended that he be censured.
Upon our review of the record we are satisfied that the foregoing conclusion of the commission is fully justified and that the commission's recommendation should be adopted. Accordingly, and by this order Judge Chavez is hereby censured.